Motion Granted; Affirmed and Memorandum Opinion filed January 31, 2013.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-12-00370-CR

                    ANTHONY RAHMON SUTTON, Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 180th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1292456


               MEMORANDUM                        OPINION
      Appellant entered a plea of guilty to credit card abuse. On February 23,
2012, the trial court sentenced appellant to confinement for six months in the State
Jail Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.

      Appellant’s appointed counsel filed a brief in which she concludes that the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days has passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. We are not to address the merits of each claim raised in an Anders
brief or a pro se response when we have determined there are no arguable grounds
for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2